DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Election/Restrictions
Applicant's election with traverse of invention Group I, claims 1-16,  in the reply filed on 11-19-2021 is acknowledged.  The applicants further elected “planar shape” as the species of the base member shape and  “drug” as the elected species of the additional compound
The election of species requirements is traversed on the ground(s) that the examiner only stated that the “species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.” without providing any additional informations.  This is not found persuasive because these arguments are not factually correct.  The examiner specifically discussed why the species lack unity of invention on page 5 of the office action dated 9-20-21. 
The applicants also refer to Section 803 of MPEP in arguing that the search for all the claimed species overlap and that search for different species would necessarily overlap since they are all based on the generic 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 17-20  are withdrawn from further consideration as drawn to non-elected species/invention Groups.
	The applicants did not traverse the restriction requirement between the invention Groups.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/2014/0127132 to Ozeki et al., (hereinafter “Ozeki”) or its WO equivalent WO2012/176885 in combination with JP 2011-062586 to BISEIBUTSU KAGAKU KENKYUSHO,   inventor Ogiya,  (hereinafter “Ogiya”). 

Ozeki discloses a method for producing molecular assemblies of an amphiphilic block polymer, comprising: applying a polymer solution in a layered shape on a base member, the polymer solution comprising an amphiphilic block polymer and a solvent;  forming a polymer film on the planar base member by removing the solvent from a coated layer of the polymer solution;  and obtaining molecular assemblies by bringing the polymer film into contact with a water-based liquid.   The amphiphilic block polymer disclosed by Ozeki is a polymer having a hydrophilic block chain including 20 or more sarcosine units and a hydrophobic block chain including 10 or more lactic acid units (see the entire document).  Illustrative example 3 specifically discloses the above discussed steps by applying solution of the polymer on the inside of the glass contained, removing the solvent, thus creating a film on the base member (container wall), and obtaining molecular assemblies by bringing the polymer film into contact with a water-based liquid a, applying water solution.  See also discussion in 2-5-1, starting at [0127].  

Ozeki also discloses that  the functional substance may be added later to the fil with the water base solution during the dissolution and nanoparticle preparation. [0129].
The solvent used for polymer is a low boiling point solvent that has a boiling point of less than 100 C. [0131].   
The molecular assemblies disclosed by Ozeki have a particle size of 10-500 nm.  [0095, 97 etc.] with a polydispersity index of the particle size is 0.3 or less.   (table 2, figs, 11, 13).
The references disclose evaporating the solvent after applying a polymer solution in a layered shape on a base member, but do not disclose the base member being in a warmed state.   However, changing a temperature of the base member onto which the solution is applied would have been obvious for an ordinary chemist to change the rate of 
The reference does not disclose any other different shapes of the base member  and only discloses the inside wall of a glass container.
The reference does not disclose the planar base member which  is a flexible long film the step of feeding the planar base member from a wound body, and the obtaining of the molecular assemblies comprises immersing the flexible long film in the water-based liquid such that the amphiphilic block polymer film peels off from the flexible long film.
Essentially, the Ozeki reference discloses a batch process and the claimed step is drawn to a continuous process for obtaining the films disclosed by Ozeki.
It is well known in the art and held by the courts that making the batch process into continuous process is prima facie obvious.
Ogiya discloses a process for continuous production of films this films from solutions via the steps very similar to the steps of claimed and disclosed in the instant application, i.e., the steps of applying a polymer solution in a layered shape on a planar base member, the polymer solution comprising an polymer and a solvent; forming a polymer film on the planar base member by removing the solvent from a coated layer of the polymer 
Ogiya also expressly discusses that the process of continuous production of the films via application of the solution  to the endless flexible planar flexible long film and removing the product film formed from the solution by immersing the flexible film into solvent  to peel off the product film is beneficial as compared to a batch process since it allows for more uniform and continuos formation of the final product. [0002].
Ogiya discloses the process in which the base member is a long flexible film (endless belt) that feeds from a wound body.  See figure 2, [0006-10, 13, 14].
Therefore, it would have been obvious to produce the molecular assemblies of an amphiphilic block polymer od Ozeki via a continuous process as disclosed by Qgiya to achieve uniform product and realize all of the advantages of the continuous process as disclosed by Ogiya since the processes of Ozeki and Ogiya are directed to processes comprising  very similar steps of production of films from solution on a surface of a base member and removing the films off the surface of the base susbtrates.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765